Case: 14-13104   Date Filed: 05/11/2015   Page: 1 of 20


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13104
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 5:12-mc-02201-KOB; 08-bkc-80266-JAC-7

In Re: STRICKLAND AND DAVIS INTERNATIONAL, INC.

                                                                       Debtor.
____________________________________________________

ROY W. DAVIS,
VONCILE DAVIS,
CINDY TAYLOR,
MELISSA TERRELL,

                                                         Plaintiffs-Appellants,

                                 versus

TAZEWELL T. SHEPARD, III,
(Trustee),

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (May 11, 2015)
                Case: 14-13104       Date Filed: 05/11/2015       Page: 2 of 20




Before TJOFLAT, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      This appeal arises from the Chapter Seven bankruptcy of appellant

Strickland and Davis International, Inc. (“Strickland” or “the Strickland

Corporation”). Appellants Strickland, Roy Davis, Voncile Davis, Cindy Taylor,

and Melissa Terrell all seek to appeal an order of the bankruptcy court affirming

the Final Report of Strickland’s bankruptcy estate trustee, Tazewell T. Shepard, III

(the “Trustee”). The district court found appellants’ notices of appeal to be

untimely and insufficient, and consequently dismissed them for lack of

jurisdiction. Alternatively, the court also dismissed on the ground of equitable

mootness. We disagree that all of the appeal notices were untimely, 1 but we do

agree that they were equitably moot. We therefore affirm.

I.    BACKGROUND

      In April 1996, Strickland entered into a joint venture with Samara

Consultant Group (“Samara”) to pursue grain sales in the Republic of Yemen, with

the parties agreeing to split evenly any profits resulting from their business

endeavors. At some point thereafter, Strickland contracted with the Republic of

Yemen for the delivery of grain, which contract the Republic subsequently


      1
          As discussed, we agree that four of the notices were untimely.

                                                2
              Case: 14-13104     Date Filed: 05/11/2015    Page: 3 of 20


breached. Despite obtaining an arbitration award in its favor from the Grain and

Feed Trade Association in London for $27.1 million, Strickland ultimately settled

its claim against the Republic for $16.325 million.

      Strickland forwarded $1 million of the settlement recovery to Samara. As an

equal joint venture partner, Samara felt itself entitled to a greater share, and so

filed a breach of contract lawsuit in the Northern District of Alabama in 2002 (the

“breach of contract action” or “contract action”). Two years later, on April 21,

2004, a jury found in favor of Samara, awarding it $1,075,851.37. Then, upon the

recommendation of a magistrate judge, the district court imposed a constructive

trust on proceeds Roy Davis had received from Strickland’s settlement with the

Republic of Yemen, even though Davis had earlier been dismissed from the

contract action, based on a concern that the transfer of funds was potentially

fraudulent.

      In November 2004, the district court entered a final judgment reflecting the

jury’s verdict and pre-judgment interest, which it later amended by consent of the

parties. The amended judgment required immediate payment into the court’s

registry of $250,000, with the remainder of the judgment due within thirty days.

The amended judgment further provided that, upon payment of a 10% supersedeas

bond, the judgment’s execution would be automatically stayed pending the

outcome of an appeal to this Court.

                                           3
              Case: 14-13104     Date Filed: 05/11/2015    Page: 4 of 20


      Roy Davis made the initial $250,000 payment to the district court’s registry

but, facing a liquidity crisis, he struggled to pay the remainder and ultimately filed

for Chapter 11 bankruptcy. Eventually—more than two years later—the parties

reached an agreement that required Roy and Voncile Davis to convey to the district

court the mortgage on their property, which was worth more than $1.5 million at

the time.

      Amid and following the parties’ payment negotiations, a complicated web of

appeals, remands, and motions occurred, none of which are germane to the present

appeal. The important takeaway from the considerable procedural history is that,

in the breach of contract action, the district court dissolved the constructive trust

placed on assets that Roy Davis had received from the Yemeni settlement, while

the underlying judgment against Strickland, against which Davis conveyed to the

court $250,000 and a mortgage, remained in place.

      The next important development came in January 2008, when Strickland

filed a Chapter Seven bankruptcy petition (the “Chapter Seven case”). Because the

breach of contract action was still ongoing, the district court in that case and the

bankruptcy court in the Chapter Seven case issued orders noting concurrent

jurisdiction over the parties’ claims. Later, in November 2010, the district court in

the breach of contract action granted summary judgment in favor of the Trustee—

who had been substituted as the plaintiff upon his appointment as trustee of

                                           4
              Case: 14-13104    Date Filed: 05/11/2015    Page: 5 of 20


Strickland’s bankruptcy estate—and referred the case to the bankruptcy court for

further proceedings. The losing parties—Roy Davis, Voncile Davis, Cindy Taylor,

Melissa Terrell (the “Davis defendants”)—appealed the summary judgment order

to this Court, but we dismissed the appeal as untimely.

      Thus, when the bankruptcy court received the case with the district court’s

summary judgment ruling intact, it ordered the clerk of the district court to

“disburse and remit” to the Trustee the $250,000 deposited into its registry by Roy

Davis. The bankruptcy court further ordered that, “in the event of a ruling” by this

Court on an intervening motion for reconsideration filed by the Davis defendants,

the clerk of the district court must “immediately transfer and assign to the Trustee

the real estate mortgage given by Roy Davis and his wife, Voncile Davis, against

their residence in favor of the [district court] in the amount of $1,134,622.33.” We

denied the Davis defendants’ motion for reconsideration on September 28, 2011,

and the district court conveyed to the Trustee the Davis’s mortgage soon thereafter.

      Following a number of hearings regarding attorneys’ fees and the Trustee’s

compensation, in March 2012 the Trustee submitted his Final Report to the

bankruptcy court. In his report the Trustee (1) proposed to transfer to Samara—

Strickland’s only creditor by virtue of the judgment in the breach of contract

action—the mortgage conveyed to him by Roy and Voncile Davis via the clerk of

the district court and (2) requested compensation for his administration of

                                          5
                Case: 14-13104         Date Filed: 05/11/2015   Page: 6 of 20


Strickland’s bankruptcy estate. No objections having been filed, the bankruptcy

court affirmed the Trustee’s Final Report on May 1, 2012.

      But then, on May 10, 2012, Roy Davis—in both his individual capacity and

on behalf of Strickland 2—filed a notice of appeal, to the district court, of the

bankruptcy court’s May 1 order. Therein, Davis alleged multiple grounds for

appeal, including: the right to an automatic stay in the bankruptcy court by virtue

of status as a “defendant in the underlying case”; questions regarding the finality

and status of orders and motions before the bankruptcy and district courts;

suspicion of a fraud committed on the court by A.M. Samara; and assertions that

the “settlement and compromise is unconstitutional” and violates the Patriot Act.

      The bankruptcy court notified Roy Davis that the May 10 notice of appeal

was insufficient for (1) lack of a certificate of service, (2) lack of a signature by the

movant, and (3) lack of an accompanying “Official Form 17[.]” The court allowed

Davis fourteen days from entry of the order to correct the deficiencies. On May

29, 2012, Davis submitted three sets of documents: first, notices of appeal on

behalf of Strickland signed pro se by Roy Davis, Voncile Davis, Cindy Taylor, and

Melissa Terrell (the “Strickland Notices”); second, notices of appeal for Roy

Davis, Voncile Davis, Cindy Taylor, and Melissa Terrell in their individual



      2
          Or so it appeared to the district court.

                                                     6
                Case: 14-13104         Date Filed: 05/11/2015        Page: 7 of 20


capacities (the “Individual Capacity Notices”); and third, certificates of service

signed by Roy Davis, Voncile Davis, Cindy Taylor, and Melissa Terrell.

       In an order issued on June 18, 2014, the district court ruled that the

Strickland Corporation and Individual Capacity Notices were insufficient. As to

the former, the district court observed they were signed by Roy Davis, who is not

an attorney. 3 Reasoning that a corporation cannot proceed pro se, the district court

dismissed the Strickland Corporation’s appeal. As to the Individual Capacity

Notices, the district court found them to be untimely. Specifically, the court

reasoned that the order these individuals sought to appeal was issued on May 1,

2012, but they did not file their notices of appeal until May 29, 2012. Because this

date fell outside the fourteen-day window imposed by Bankruptcy Rule 8002, the

court concluded that it could not consider the three appeals.

       As to Roy Davis, the district court concluded that it could not consider his

appeal for three reasons. First, Davis failed to file his notice of appeal by May 25,

2012, which the district court calculated to be the deadline, based on the

bankruptcy court’s May 11 order giving him fourteen days to do so. Second,

Davis did not have a personal financial stake in Strickland’s Chapter Seven


       3
          The court described the Strickland Notices as signed by Roy Davis, alone. Actually,
Roy Davis, Voncile Davis, Cindy Taylor, and Melissa Terrell, each, submitted a notice on
Strickland’s behalf. This fact does not alter the district court’s or this Court’s analysis, though:
other than the signatories, none of whom are attorneys, the Strickland Notices are identical.

                                                  7
              Case: 14-13104     Date Filed: 05/11/2015    Page: 8 of 20


proceeding and therefore lacked standing to appeal the bankruptcy court’s May 1

order. And third, the appeal was moot because (1) Samara had foreclosed upon

Davis’s property and (2) the bankruptcy plan had been “fully completed.”

       So concluding it lacked jurisdiction to consider the notices of appeal filed by

Strickland, Roy Davis, Voncile Davis, Cindy Taylor, and Melissa Terrell, the

district court dismissed them. This appeal followed.

II.    STANDARD OF REVIEW

       Whether made by the bankruptcy or district court, we review determinations

of law de novo. In re Williams, 216 F.3d 1295, 1296 (11th Cir. 2000). We

likewise review questions of subject matter jurisdiction de novo. Doe v.

Drummond Co., Inc., 782 F.3d 576, 593 (11th Cir. 2015).

III.   ANALYSIS

       This case requires the Court to evaluate the district court’s treatment of three

sets of notices of appeal: first, the Strickland Notices, filed on behalf of the

company by Roy Davis, Voncile Davis, Cindy Taylor, and Melissa Terrell; second,

the Individual Capacity Notices filed by Roy Davis, Voncile Davis, Cindy Taylor,

and Melissa Terrell; and third, to the extent the district court considered it an

amended notice filed in response to the bankruptcy court’s May 11, 2012 order, the

notice of appeal filed by Roy Davis in his individual capacity (the “Roy Davis



                                           8
                Case: 14-13104       Date Filed: 05/11/2015        Page: 9 of 20


Notice”).4 All three sets were filed May 29, 2012, and all three seek to challenge

the bankruptcy court’s May 1, 2012 order affirming the Trustee’s Final Report and

allowing him to recover compensation for administering Strickland’s bankruptcy

estate. As explained below, we agree that the appeals should have been dismissed.

       A.      Timeliness of the Notices of Appeal

       Appellants proceed pro se. While the Court construes liberally the pleadings

of pro se litigants, it does not excuse them from their duty to abide by procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993); Albra v. Advan, Inc.,

490 F.3d 826, 829 (11th Cir. 2007). With certain exceptions inapplicable to this

case, Federal Rule of Bankruptcy Procedure 8002 requires a notice of appeal to be

filed “within 14 days after entry of the judgment, order, or decree being appealed.”

Fed. R. Bankr. P. 8002(a)(1). Compliance with this timeline is mandatory and

jurisdictional: an appellate court lacks authority to consider an untimely notice of

appeal. In re Williams, 216 F.3d at 1298.

               i.     The Individual Capacity Notices Were Not Timely Filed

       The bankruptcy court entered its order affirming the Trustee’s Final Report

and permitting him to receive compensation for his services on May 1, 2012.

       4
          We are not totally sold on the argument that Roy Davis filed the May 10, 2012 notice
both on behalf of Strickland and also in his individual capacity. Nevertheless, we will give
Davis the benefit of the doubt and evaluate his May 29, 2012 notice as both an initial filing and
also as an amended notice filed in response to the bankruptcy court’s May 11, 2012 order. See
supra at note 1.

                                                9
                Case: 14-13104   Date Filed: 05/11/2015    Page: 10 of 20


Voncile Davis, Cindy Taylor, and Melissa Terrell attempted to appeal the court’s

decision by filing their Individual Capacity Notices on May 29, 2012. Because this

date falls outside of the fourteen-day window imposed by Rule 8002, the

Individual Capacity Notices are untimely. Fed. R. Bankr. P. 8002(a)(1). And

because the notices are untimely, the district court correctly determined that it

lacked jurisdiction over these appeals and was right to dismiss them. See In re

Williams, 216 F.3d at 1296–98.

                ii.   The Strickland and Roy Davis Notices Were Timely Filed

      We conclude, however, that the Strickland and Roy Davis Notices were

timely. Strickland and Roy Davis filed their initial notice of appeal on May 10,

2012, which was within fourteen days of the bankruptcy court’s May 1 order. But,

as the bankruptcy court pointed out in an order issued on May 11, 2012, their

notice was deficient based on a (1) lack of a certificate of service, (2) lack of a

signature by the movant, and (3) lack of an accompanying “Official Form 17[.]”

Accordingly, the bankruptcy court granted the parties fourteen days to correct the

deficiencies.

      The district court calculated the fourteen days given Strickland and Roy

Davis to correct their deficient filings as creating a May 25, 2012 deadline to file

these corrected notices of appeal. And if one just counts fourteen days from May

11, then May 25 would appear to be the deadline. Yet, we read Bankruptcy Rule

                                           10
             Case: 14-13104     Date Filed: 05/11/2015    Page: 11 of 20


9006 as extending the deadline beyond May 25. First, the bankruptcy court’s May

11 order imposed a specific time period in which its recipients, Strickland and Roy

Davis, were required to act. Because the court served that order by mail, “three

days are added after the prescribed period would otherwise expire[.]” Fed. R.

Bankr. P. 9006(f). Thus, if May 25 would be the fourteenth day after issuance of

the order, then Rule 9006(f) added three days to that calculation and extended the

deadline for Strickland and Roy Davis to amend their notice of appeal to May 28.

      Second, Rule 9006 provides that a time period specified in a court order

“continues to run until the end of the next day that is not a Saturday, Sunday, or

legal holiday.” Fed. R. Bankr. P. 9006(a)(1)(C). Given operation of the three-day

rule described above, the period for amendment of the original notice of appeal

ended May 28, 2012. But May 28, 2012 was Memorial Day—a legal holiday.

Fed. R. Bankr. P. 9006(a)(6)(A); see 2012 Holiday Schedule, United States Office

of Personnel Management, available at http://www.opm.gov/policy-data-

oversight/snow-dismissal-procedures/federal-holidays/ (last accessed Apr. 15,

2015). Accordingly, Strickland and Roy Davis had until the end of the day on May

29, 2012 to file their amended notices of appeal. Both complied with this deadline,

so the district court erred by concluding that the Roy Davis Notice was untimely,

based on a late filing of his amended notice of appeal.



                                         11
                Case: 14-13104     Date Filed: 05/11/2015    Page: 12 of 20


         B.    The District Court Erred in Dismissing Strickland’s Notice

         So too did the district court err in its treatment of the Strickland Notices.

Specifically, the court incorrectly concluded it lacked jurisdiction over Strickland’s

appeal because the company submitted its notices of appeal pro se. In the court’s

opinion, “[w]ell-settled law holds that a court lacks jurisdiction over a notice of

appeal filed on behalf of a corporation by someone other than an attorney.” Not

quite.

         Insofar as the district court concluded that corporations cannot proceed pro

se but must be represented by counsel, it recited a correct proposition of law.

Indeed, this Court has explicitly stated so. Palazzo v. Gulf Oil Corp., 764 F.2d

1381, 1385 (11th Cir. 1985) (citing Commercial & R.R. Bank of Vicksburg v.

Slocumb, 10 L. Ed. 354 (1840); In re K.M.A., Inc., 652 F.2d 398 (5th Cir. Unit B

1981); and Sw. Exp. Co. v. Interstate Commerce Comm’n, 670 F.2d 53 (5th Cir.

1982)); see also Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council,

506 U.S. 194, 201–02 (1993) (“It has been the law for the better part of two

centuries . . . that a corporation may appear in the federal courts only through

licensed counsel.”) and Nat’l Indep. Theatre Exhibitors, Inc. v. Buena Vista

Distrib. Co., 748 F.2d 602, 609–10 (11th Cir. 1984).

         That said, the effect of Strickland’s pro se notice of appeal is unclear. Citing

an unpublished, and therefore non-precedential, case from this Court, Securities &

                                             12
               Case: 14-13104        Date Filed: 05/11/2015       Page: 13 of 20


Exchange Commission v. Merchant Capital, LLC, 486 Fed. App’x 93, 94 n.1 (11th

Cir. 2012), the district court determined that submission of the Strickland Notices

by non-attorneys deprived it of jurisdiction over the appeals. Yet, Merchant

Capital notwithstanding, our binding precedent instructs that a court facing such a

circumstance should afford a corporation the opportunity to obtain counsel before

dismissing its appeal. 5 See Palazzo, 764 F.2d at 1386 and In re K.M.A., Inc., 652

F.2d at 399. And to the extent that the district court relied on one of our

unpublished opinions as persuasive authority, we note that other unpublished

opinions from within this Circuit go the other direction, and require notice to a

corporation before dismissing its appeal. See Riggins v. Polk Cnty., —Fed.

App’x—, 2015 WL 1037245, at *3 (11th Cir. Mar. 11, 2015); Stirzaker v. Howard,

197 Fed. App’x 852, 853 n.1 (11th Cir. 2006); Fed. Trade Comm’n v. Gem Merch.

Corp., 1995 WL 623168, at *1 (11th Cir. Sept. 1, 1995). Likewise, our sister

circuits also require notice. See, e.g., United States v. Hagerman, 549 F.3d 536,

538 (7th Cir. 2008) (Posner, J.) (“The usual course when a litigant not entitled to

litigate pro se loses its lawyer in the midst of the case is to give it a reasonable

opportunity to find a new one.”); Memon v. Allied Domecq QSR, 385 F.3d 871,

873–74 (5th Cir. 2004) (“In virtually every case in which a district court dismissed

       5
          To the extent the bankruptcy court’s May 11 order notified Strickland that its notice of
appeal “must be signed and dated by the movant[,]” such did not suffice to put Strickland on
notice that it must be represented by counsel or else suffer dismissal of its appeal.

                                                13
             Case: 14-13104     Date Filed: 05/11/2015    Page: 14 of 20


the claims (or struck the pleadings) of a corporation that appeared without counsel,

the court expressly warned the corporation that it must retain counsel or formally

ordered it to do so before dismissing the case.”); and United States v. High Country

Broad. Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993) (the same).

      Moreover, in light of the Supreme Court’s recent efforts to clarify its

jurisdictional jurisprudence, an argument that a corporation’s faulty submission of

a pro se notice of appeal automatically deprives a court of jurisdiction seems

questionable. See e.g., Lexmark Int’l, Inc. v. Static Control Components, Inc., 134

S. Ct. 1377, 1386–88 (2014) (clarifying the concept of “prudential standing”);

Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247, 253–54 (2010) (distinguishing

between merits questions and questions of jurisdiction); and Bowles v. Russell, 551

U.S. 205, 215–16 (2007) (Souter, J., dissenting) (“‘Jurisdiction,’ we have warned

several times in the last decade, ‘is a word of many, too many, meanings.’ . . . In

recent years, however, we have tried to clean up our language[.]”) (internal

citations omitted). Indeed, the fact that a court can hold onto a case for whatever

period of time it chooses to permit a corporation to retain counsel suggests that a

pro se notice of appeal filed by a corporation does not, by itself, rob a court of

jurisdiction over the appeal.

      In addition, the Supreme Court has stated that “[o]nly Congress may

determine a lower federal court’s subject-matter jurisdiction.” Kontrick v. Ryan,

                                          14
             Case: 14-13104     Date Filed: 05/11/2015    Page: 15 of 20


540 U.S. 443, 452–56 (2004) (citing U.S. Const., art. III, § 1); see also Bowles, 551

U.S. at 212 (“Congress decides what cases the federal courts have jurisdiction to

consider”) and In re Indu Craft, Inc., 749 F.3d 107, 112–14 (2d Cir. 2014)

(describing the Supreme Court’s recent consideration of jurisdictional rules and

claims-processing rules). Here, the requirement that corporations be represented

by counsel is not a creation of Congress, but is rather a judicial interpretation of 28

U.S.C. § 1654. See Memon, 385 F.3d at 873 n.4 (“[T]he only authority for

dismissing a corporation for failure to retain counsel, absent a court order or local

rule, appears to be based on a judicial interpretation of 28 U.S.C. § 1654.”). It thus

does not implicate a court’s jurisdictional grant from Congress. Put another way,

whether a corporation can proceed pro se in a bankruptcy appeal is a far different

question from whether the district court possesses jurisdiction over that appeal

pursuant to 28 U.S.C. § 158(a). See Morrison, 561 U.S. at 254.

      For these reasons, whether the district court possessed the authority to

dismiss Strickland’s appeal under some other authority, such as a claims-

processing rule or its inherent power to manage the cases before it, Strickland’s

pro se notices did not deprive the district court of jurisdiction. In any case, the

court should have first afforded Strickland the opportunity to retain counsel before

dismissing its appeal.



                                          15
             Case: 14-13104     Date Filed: 05/11/2015    Page: 16 of 20


      C.     The Court Correctly Dismissed the Appeals as Equitably Moot

      However, notwithstanding the timeliness of the Roy Davis Notice and the

notice of the need to retain counsel to which Strickland was entitled, the district

court correctly dismissed the parties’ appeals on grounds of equitable mootness.

      “The mootness doctrine, as applied in a bankruptcy proceeding, permits the

court[] to dismiss an appeal based on its lack of power to rescind certain

transactions.” In re Holywell Corp., 911 F.2d 1539, 1543 (11th Cir. 1990),

overruled on other grounds, 503 U.S. 47 (1992). “Central to a finding of mootness

is a determination by an appellate court that it cannot grant effective judicial

relief. . .[T]he court must determine whether the ‘reorganization plan has been so

substantially consummated that effective relief is no longer available.’” In re Club

Assocs., 956 F.2d 1065, 1069 (11th Cir. 1992) (quoting Miami Ctr. Ltd. P’ship v.

Bank of N.Y., 820 F.2d 376, 379 (11th Cir. 1987)).

      Substantial consummation, while the most significant consideration for a

court, is not the sole consideration. Equitable mootness “necessarily involves

many subsidiary questions[.]” Id. at 1069 n.11. To wit, in “evaluat[ing] the

ultimate issue of whether a confirmation plan has progressed to the point where

effective judicial relief is no longer a viable option[,]” the reviewing court makes

the following queries:

      Has a stay pending appeal been obtained? If not, then why not? . . . If
      [the plan has been substantially consummated], what kind of
                                          16
             Case: 14-13104     Date Filed: 05/11/2015    Page: 17 of 20


      transactions have been consummated? What type of relief does the
      appellant seek on appeal? What effect would granting relief have on
      the interests of third parties not before the court? And, would relief
      affect the re-emergence of the debtor as a revitalized entity?

Id.

      As noted above, the district court provided equitable mootness as an

alternative ground for dismissing the Strickland and Roy Davis Notices. In

arriving at that conclusion the court noted that: (1) “[a]ppellants did not file a

motion for a stay pending appeal of the order approving the Trustee’s Final Report

in the bankruptcy court or in [the district] court”; (2) “[t]he Trustee’s approved

distribution plan in the bankruptcy case has not only been substantially

consummated—it has been fully completed”; (3) “[a]ll of the Trustee’s planned

transfers and distributions were made more than two years ago”; (4) [a]ny relief the

[a]ppellants could receive in [the] appeal would have the effect of frustrating the

orderly Chapter 7 liquidation process” and would result in “further litigation

because the Trustee would [] have to recover the property from Samara”; (5)

appellants’ efforts to overturn the order distributing Roy and Voncile Davis’s cash

and mortgage to Samara have been consistently rejected by federal courts since

2004; and (6) Samara is not a party to the appeal, so it is unclear whether the

district court would be Constitutionally permitted to fashion relief for appellants.

And while discussed as an alternative ground for dismissal independent of

equitable mootness, the district court also noted that the transfer of the Davis’s
                                          17
             Case: 14-13104       Date Filed: 05/11/2015   Page: 18 of 20


mortgage to Samara had already occurred, and that Samara had already foreclosed

on the property.

      For the same reasons, we agree that the parties’ appeals should be dismissed

for equitable mootness. First, and most importantly, the Trustee completed his

liquidation and distribution of Strickland’s estate in 2012 and submitted his

Request for Discharge that August. On this point, the Trustee conveyed to Samara

the mortgage on Roy and Voncile Davis’s property and Samara has completed

foreclosure proceedings. Reversal of the bankruptcy court’s confirmation of the

Trustee’s Final Report would therefore require an undoing of state foreclosure

proceedings and any resulting sales of the property. This would not only alter the

terms of the Trustee’s liquidation and distribution plan, it would gut them entirely.

Even if this Court or the district court below could undertake such actions, they

would lead to inequitable results given the nearly three-year reliance on the

Trustee’s liquidation and distribution of Strickland’s estate by A.M. Samara and

other individuals who were not involved in the proceedings below. See Miami Ctr.

Ltd. P’ship., 838 F.2d at 1553.

      Second, appellants neither attempted to nor received a stay of the

confirmation of the Trustee’s Final Report pending this appeal. While they did

move for a stay, pending an interlocutory appeal, they filed this before the

bankruptcy court confirmed the Trustee’s Final Report, and that motion was

                                           18
             Case: 14-13104     Date Filed: 05/11/2015    Page: 19 of 20


denied. See In re Club Assocs., 956 F.2d at 1069–71 (discussing the importance of

a stay pending appeal) and In re Kahihikolo, 807 F.2d 1540, 1542 (11th Cir. 1987)

(“This court has repeatedly held that where a debtor fails to obtain a stay pending

appeal of an adverse bankruptcy court order and the creditor subsequently conducts

a foreclosure sale, the court of appeals is powerless to grant relief, and the appeal

must be dismissed as moot.”).

      And finally, appellants’ briefs on appeal clearly establish that their

opposition to the bankruptcy court’s confirmation of the Trustee’s Final Report

arises from a suspected fraud committed on the district court in the breach of

contract action, and not from a legitimate objection to the Final Report.

Specifically, they claim that A.M. Samara alleged he was a citizen of Egypt but he

is actually (1) a Palestinian national, (2) a “member of Hamas Terrorist Org. and

associated with other Terrorist Org. (Documented C.I.A. Data Base)[,]” and (3) a

“stateless” individual “under [the] [j]urisdiction [of the] P.L.O. [who] must comply

with the ‘Return to Palestine Policy.’” As a Palestinian, appellants claim, A.M.

Samara was “prohibited from owning property, owning small business[es], [and]

owning majority shares in compan[ies], in any Arab League Countries” and

therefore must have formed Samara Consultant Group “solely to defraud and or

extort money from [c]ompanies or people.” Consequently, appellants believe



                                          19
             Case: 14-13104      Date Filed: 05/11/2015    Page: 20 of 20


A.M. Samara “never had [s]tanding []or [s]ubject [m]atter to file [a] case in U.S.

Court.”

      Leaving aside the merit or lack thereof of these allegations, appellants’

arguments constitute a collateral attack on the jurisdiction of the district court in

the breach of contract action. Appellants are attempting to file a belated Rule

60(d) motion under the guise of an appeal. This they cannot do. Such a motion

should have been made before the district court in the breach of contract action. It

cannot be filed in this Court on appeal of the bankruptcy court’s affirmance of the

Trustee’s Final Report: something we earlier told appellants in this very case.

That’s not all: appellants have previously presented their attack on the jurisdiction

of the district court in the breach of contract action to the courts with authority to

adjudicate such claims, and those courts roundly rejected appellants’ arguments.

      Thus, for the above reasons, the appeals of the bankruptcy court’s

affirmance of the Trustee’s Final Report are equitably moot and the district court

correctly dismissed them. The opinion of the district court is therefore

      AFFIRMED.




                                           20